Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.

Claims 1-3, 6, 11-14, 17-18, 22, 33, 66, 82, 91-117, 120-122 and 124 are pending and being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional application 62/485,718, filed April 14, 2017, is acknowledged.   

Drawings
The drawings were received on December 10, 2021.  These drawings are acceptable. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted May 4, 2022 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action.   After careful consideration, the Examiner has determined that none of the information contained therein raises new issues of patentability.

Conclusion
Claims 1-3, 6, 11-14, 17-18, 22, 33, 66, 82, 91-117, 120-122 and 124 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/PHUONG HUYNH/             Primary Examiner, Art Unit 1644